Case 1:20-cv-00072-SKC Document 13 Filed 04/15/20 USDC Colorado Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


Civil Action No. 1:20-cv-00072-SKC

DAVID KATT, on behalf of himself and all others similarly situated,
Plaintiff,

v.

BANK OF THE WEST,

Defendant.



                   STIPULATION FOR DISMISSAL WITH PREJUDICE




       The parties, by and through their respective attorneys, Ari H. Marcus on behalf of

Plaintiff; and Alex W. Karasik on behalf of Defendant, hereby stipulate and agree pursuant to Fed.

R.Civ. P. 41(A)(ii) to a dismissal, with prejudice, each party to pay its own costs and attorney

fees, of this lawsuit. By the filing of this Stipulation the above civil action is deemed resolved and

the case closed.
Case 1:20-cv-00072-SKC Document 13 Filed 04/15/20 USDC Colorado Page 2 of 3




     Respectfully submitted this 15th day of April, 2020.


                                          /s/ Ari Hillel Marcus
                                          Ari Hillel Marcus
                                          Marcus & Zelman, LLC
                                          701 Cookman Avenue
                                          Suite 300
                                          Asbury Park, NJ 07712
                                          ari@marcuszelman.com
                                          ATTORNEY FOR PLAINTIFF


                                          /s/ Alex Wainwright Karasik
                                          Alex Wainwright Karasik
                                          Seyfarth Shaw LLP-Chicago
                                          233 South Wacker Drive
                                          Suite 8000
                                          Chicago, IL 60606
                                          akarasik@seyfarth.com
                                          ATTORNEY FOR DEFENDANT




                                             -2-
Case 1:20-cv-00072-SKC Document 13 Filed 04/15/20 USDC Colorado Page 3 of 3




                                CERTIFICATE OF SERVICE

     I hereby certify that on this 15th day of April, 2020, I electronically filed the foregoing
STIPULATION FOR DISMISSAL WITH PREJUDICE with the Clerk of Court using the
CM/ECF system which will send electronic notification of such filing to the following:

Alex Wainwright Karasik
akarasik@seyfarth.com


                                                         /s/ Ari H. Marcus




                                                 -3-
